DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 3-10 the prior art of record does not teach the display device wherein the dividing surface is a step surface formed by combining a first sub-dividing surface and a second sub-dividing surface, the first sub-dividing surface is for dividing a first triacetyl cellulos (TAC) film of the polarizer, and the second sub-dividing surface is for dividing a second TAC film of the polarizer.
Regarding claims 11-15 and 17-20, the prior art does not teach the display device wherein the dividing surface is a step surface formed by combining a third sub-dividing surface and a fourth sub-dividing surface, wherein the third sub-dividing surface is used for dividing a first triacetyl cellulos (TAC) film of the polarizer, and the fourth sub-dividing surface is used for dividing a second TAC film of the polarizer.
	Lee US 2019/0332200, Song US 2020/0092997 and Yukawa US 2019/0094610 as previously cited do teach a display device, comprising: a touch panel; a flexible circuit board bounded to the touch panel in a first region of a non-display area; a polarizer covering the touch panel and a partial region of the flexible circuit board, wherein in a second region of the non-display area, the polarizer is divided into a first-stage polarizer and a second-stage polarizer by a dividing surface, and a gap is formed between the first-stage polarizer and the second-stage polarizer, and the second region is located between the first region and a display area, wherein the first-stage polarizer and the second-stage polarizer are not connected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871